Citation Nr: 0520077	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-23 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  Service ion Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

In March 1995, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a June 1996 
rating decision, the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.  The veteran 
disagreed with the rating assigned, and the appeal was 
perfected with the timely submission of a substantive appeal 
(VA Form 9) in August 1997.  

The veteran's appeal was previously before the Board in June 
2001, at which time the Board denied entitlement to a rating 
in excess of 50 percent.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  As the result of a Joint Motion for Remand (the 
Joint Motion), in a July 2002 Order, the Court vacated the 
Board's June 2001 decision and remanded the appeal to the 
Board for additional development and readjudication.  In June 
2003, the Board remanded this issue to the Veterans' Benefits 
Administration (VBA) for further evidentiary development.  
After the requested development was accomplished, VBA issued 
a supplemental statement of the case (SSOC) which continued 
the previous denial.  

For reasons that will now be addressed, the appeal is again 
REMANDED.  VA will notify the veteran if further action is 
required on his part.



REMAND

The Court has remanded this issue to the Board so that it 
could address certain deficiencies in the Board's June 2001 
decision, as identified by representatives of the veteran and 
the Secretary of VA in the July 2002 Joint Motion.  In the 
Joint Motion (page 2), the parties stipulated that the Board 
erred in not considering the veteran's alcohol or drug abuse 
as symptoms of his PTSD, or in not remanding the case for an 
additional examination to determine the relationship between 
the veteran's alcohol/drug abuse and PTSD, to include whether 
such alcohol/drug abuse is secondary to the service-connected 
PTSD.  More specifically, the Joint Motion (page 3) 
stipulates that "[o]n remand, the Board should ensure that a 
complete examination, either private or VAE, addressing the 
relationship between the veteran's PTSD and any substance or 
alcohol abuse, be sought."

The Board's June 2003 remand instructed that the veteran be 
given a VA psychiatric examination to include, among other 
things, a diagnosis of any psychiatric pathology, and an 
opinion as to whether a causal relationship exists between 
the veteran's service connected PTSD and his alcohol and drug 
abuse.  A VA PTSD examination was conducted in June 2004; 
however, the examiner did not provide a clear diagnosis with 
respect to alcohol/drug abuse, and did not provide an opinion 
as to whether such a diagnosis is related to his service-
connected PTSD.  Specifically, the examiner appears to have 
simply reported the veteran's account with respect to alcohol 
and drug abuse, diagnosing polysubstance dependence, 
"reportedly in full remission."  It is unclear from this 
diagnosis whether the evidence currently supports a diagnosis 
of alcohol/drug abuse, or whether this is a diagnosis by 
history only.  

Moreover, the examiner did not provide an opinion as to 
whether any drug or alcohol abuse, if present, is related to 
the veteran's PTSD.  The fact that the examiner attributed 
the veteran's industrial and social impairment to a 
personality disorder does not obviate the need for such an 
opinion, given the specific instructions provided in the 
Joint Motion and in the Board's June 2003 remand.  

The Court has held that RO compliance with a remand is not 
discretionary; and that, if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA should obtain an addendum medical 
opinion to the June 2004 VA examination.  
The veteran's claims file should be 
provided for review by the June 2004 
examiner (A.A., M.D.).  Based on the 
results of a review of the veteran's 
medical records and the June 2004 
examination report, the examiner should 
provide diagnoses of any psychiatric 
pathology that is currently supported, 
and an opinion on the etiology of any 
diagnosed psychiatric disability.  
Specifically, the examiner should state 
whether a diagnosis of alcohol/drug abuse 
is currently supported, or whether such a 
diagnosis is by history only.  The 
examiner should also provide an opinion 
as to whether a causal relationship 
exists between the veteran's service-
connected PTSD and alcohol and drug 
abuse, if diagnosed.  If the examiner 
determines that an additional examination 
of the veteran is required in order to 
answer the questions posed, VBA should 
arrange for such examination.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

If the June 2004 examiner is not 
available, the claims folder should be 
referred to another appropriately 
qualified medical reviewer, who should 
comply with the remand instructions 
above.


2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased disability 
rating for PTSD.  The RO should also 
adjudicate the issue of entitlement to 
service connection for alcohol/drug 
abuse, as secondary to his PTSD.  

If any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


